          Case 1:18-cv-01196-AJN-KHP Document 106 Filed 09/30/19 Page 1 of 9



                                                                                      '!   7:·• ,..,                              \,
UNITED STATES DISTRJCT COURT                                                          •'-j, ~ ' I \                           '   )I


SOUTHERN DISTRJCT OF NEW YORK                                               '   {~·    ~; ,:·'. ::'' :~

    Christian Charles,
                                                                            l   ~\/•;;;.! ... ___ . . : ~:::   ~~p .a 9,.2019,.~.
                              Plaintiff,

                     -v-                                                          18-CV-1196 (AJN)

    Jerry Seinfeld, et al.,                                                     OPINION & ORDER

                              Defendants.



ALISON J. NATHAN, District Judge:

           This litigation concerns allegations that Plaintiff is the author of intellectual property

related to the talk show Comedians in Cars Getting Coffee, produced and distributed by

Defendants. Now before the Court is Defendants' motion to dismiss, Dkt. No. 73. For the

reasons set forth below, the Court GRANTS the motion. The copyright claims are time-barred,

and the Court declines supplemental jurisdiction over Plaintiff's remaining state law claims.

     I.        BACKGROUND

           The following facts are drawn from Plaintiffs Second Amended Complaint ("SAC"),

Dkt. No. 70, Exhs. 3-4. Since the 1990s, Plaintiff Christian Charles, a writer and director, and

Defendant Jerry Seinfeld, a well-known comedian and actor, had worked together on various

projects. SAC ,r 18-26. During one of their collaborations, Charles allegedly suggested to

Seinfeld that he should create a television show based on the concept of two friends talking and

driving. Id.    ,r 22.   Charles produced a treatment of the show, but Seinfeld ultimately decided not

to proceed with the project. Id.      ,r 24. 1   Years later, in 2011, Seinfeld allegedly mentioned to


1
 In this context, the term "treatment" commonly refers to "a brief outline, in prose, describing the actions of a
movie plot, indicating characters along the way with little or no dialogue ... run[ning] no more than 25 pages."
Richlin v. MGM Pictures, Inc., 531 F.3d 962, 964 n. l (9th Cir. 2008). It can include a "mixture of story and

                                                          1
      Case 1:18-cv-01196-AJN-KHP Document 106 Filed 09/30/19 Page 2 of 9




Charles that he was considering a talk show about "comedians driving in a car to a coffee place

and just 'chatting,'" as his next project. Id          ,r 28.     Charles claims he immediately noted that this

was the same idea for which he earlier produced the treatment. Id. They then purportedly

agreed to work together on the project. Id

        Charles then produced a new treatment which he claims captures the "look and feel" of

Comedians in Cars Getting Coffee. Id.             ,r 32.   Seinfeld liked the treatment, and Charles allegedly

created a "synopsis, camera shot list with description and visual camera angles, and script," all of

which he deems "the Script." Id          ,r 36.    In October 2011, Charles and his production company,

mouseROAR, shot a pilot of the show with Seinfeld, settling on the name, Comedians in Cars

Getting Coffee. Id.      ,r 36-44.   According to the SAC, despite some initial reservations, Seinfeld

decided he wanted to proceed with the project. Id.                 ,r 45-47.
        In Charles's telling, this is the point at which things go sour. Charles allegedly had a

business understanding with Seinfeld that mouseROAR would provide all production services

and was concerned when Seinfeld brought in a subsidiary of Sony Pictures Television that also

did production work. Id.       ,r 62.   In January and February of 2012, Charles claims that he

communicated his request "for compensation and backend involvement" with the show. Id.                      ,r 69.
According to the SAC, Seinfeld "expressed outrage at the notion that Charles would have more

than a 'work for hire' directing role." Id.          ,r 70.   The SAC further states that Seinfeld

characterized Charles as "ungrateful" and told Charles that he "should expect to be compensated

through his directing fee." Id. They had another conversation along similar lines a few days

later. Id.   ,r 73.   During these conversations, Charles alleges that "Seinfeld did not claim

authorship or ownership of the Pilot" even though "Charles had often reminded Seinfeld" that



staging." Id

                                                              2
      Case 1:18-cv-01196-AJN-KHP Document 106 Filed 09/30/19 Page 3 of 9




the idea for the show was Charles's. Id. Chares also contends that he never made any

agreements with any of the Defendants regarding a "work-for-hire" arrangement or his alleged

copyright interests. Id. 171-72.

          Charles alleges that business partners and confidantes of Seinfeld assured Charles that he

would "remain involved" and that the spat with Seinfeld would "blow over." Id. 174. As late as

April of 2012, Charles claims that one Seinfeld representative left a voicemail stating that

Charles and Seinfeld could still work together. Id. 176. Later that month, the SAC states that

Seinfeld agreed to pay $107,734 for pre-production expenses that mouseROAR incurred.            Id.11
77-79. Charles also alleges that he and his representatives were engaged in discussions with the

Sony subsidiary, regarding a potential deal and "backend compensation" as the show's

"writer/director." Id. 180. Despite these conversations, Charles had no further involvement in

the project, which became a successful web series that continues to produce new episodes. Id. 11

81, 96.

          From 2012 to 2014, Charles claims that he "maintained a reasonable and good faith

belief' that "Seinfeld would eventually acknowledge Charles's authorship and ownership and

bring him in" on the show. Id. 186. By September of 2016, the SAC states that "Charles

concluded that Seinfeld never intended to include Charles in the Project." Id. 191. That month

Charles registered his treatment with the Copyright Office. Id. 192. In 2017, Netflix inked a

lucrative new deal for the show to join their platform, leading Charles to contact Seinfeld. Id.   1
96-97. Seinfeld's lawyer responded, stating that Seinfeld was the creator and owner of the show.

Id. 198. While Charles concedes that Seinfeld had previously claimed to be the "creator" of the

show in the press, this was the first time that "Seinfeld or a representative of Seinfeld had

directly made this claim to Charles." Id. In February of 2018, Charles filed this lawsuit against



                                                   3
      Case 1:18-cv-01196-AJN-KHP Document 106 Filed 09/30/19 Page 4 of 9




Defendants, all of whom are involved in the production or distribution of Comedians in Cars

Getting Coffee. Id.    ,r,r 1-3, 99.   He brings claims for copyright infringement of the treatment,

script, and pilot, as well as claims for joint authorship, injunctive relief, and several state law

causes of action. Id.   ,r,r 100-71.
    II.       LEGALSTANDARD

           To withstand a Rule 12(b)(6) motion to dismiss, "a complaint must contain sufficient

factual matter, accepted as true, to 'state a claim to relief that is plausible on its face."' Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A plaintiff is not required to provide "detailed factual allegations" in the complaint but

must assert "more than labels and conclusions." Twombly, 550 U.S. at 555. Ultimately, the

"[f]actual allegations must be enough to raise a right to relief above the speculative level." Id.

The Court must accept the allegations in the complaint as true and draw all reasonable inferences

in the non-movant's favor. ATS! Communs, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir.

2007).

           While "the statute of limitations is ordinarily an affirmative defense that must be raised in

the answer" it may nevertheless "be decided on a Rule 12(b)(6) motion if the defense appears on

the face of the complaint." Ellul v. Congregation of Christian Bros., 774 F.3d 791, 798 n.12 (2d

Cir. 2014). When evaluating 12(b)(6) motions based on the statute oflimitations, the Court must

continue to "assume [Plaintiffs] factual allegations are true" and apply the plausibility standard

announced in Twombly and Iqbal. Luv N' Care, Ltd. v. Shiboleth LLP, Case No. 16-cv-3179,

2017 U.S. Dist. LEXIS 128060, at *15 (S.D.N.Y. Aug. 8, 2017).

    III.      DISCUSSION
           Defendants argue that Plaintiffs copyright claims are time-barred. The Court agrees.



                                                       4
     Case 1:18-cv-01196-AJN-KHP Document 106 Filed 09/30/19 Page 5 of 9




       Civil actions under the Copyright Act have a three-year statute of limitations. See 17

U.S.C. § 507(b). To successfully sue for copyright infringement, a plaintiff must show "(1)

ownership of a valid copyright, and (2) copying of constituent elements of the work that are

original." Kwan v. Schlein, 634 F.3d 224,229 (2d Cir. 2011) (quoting Feist Pub! 'ns, Inc. v.

Rural Tel. Serv. Co., Inc., 499 U.S. 340,361 (1991)). The Second Circuit has held that when

"ownership is the dispositive issue" in an infringement claim and the "ownership claim is time-

barred," then the infringement claim itself is time-barred, even if there had been infringing

activity in the three years preceding the lawsuit. Kwan, 634 F.3d at 230; see also Simmons v.

Stanberry, 810 F.3d 114, 116 (2d Cir. 2016) (per curiam) ("Where the plaintiffs claims were

rooted in her contested assertion of an ownership interest in the copyright, and that claim of

ownership interest was time-barred because of the plaintiffs delay in suing, the plaintiff could

not resuscitate the untimely claim by relying on claims against the defendants' continuing course

of infringing publication after the plaintiffs ownership claim became time-barred.").

       Plaintiffs infringement claim is squarely "rooted in [his] contested assertion of an

ownership interest in the copyright." Id. The principle issue in this case is not the "nature,

extent or scope, of copying." Kwan, 634 F.3d at 229. Rather, it is whether Charles's alleged

"contributions ... qualify [him] as the author and therefore owner" of the copyrights in

Comedians in Cars Getting Coffee. Id

       Plaintiff does not truly dispute any of this. See Memorandum in Opposition to

Defendants' Motion to Dismiss, Dkt. No. 85, at 1 ("Resolution of this case depends upon the

answer to one simple question: who it the author of the [Comedians in Cars Getting Coffee]

Pilot.") (emphasis in original). Instead, Plaintiff makes unavailing attempts to distinguish

Second Circuit precedent on this issue. First, he contends that his lawsuit is about "authorship,"



                                                 5
     Case 1:18-cv-01196-AJN-KHP Document 106 Filed 09/30/19 Page 6 of 9




which is somehow different than "ownership." However, authorship is merely one path to

ownership of a copyright, and Kwan itself dealt with an authorship dispute. 634 F .3d at 229.

Second, Plaintiff argues that Kwan and Simmons involved disputes over the plaintiffs status as

an owner but not defendant's status. This is not a material distinction, because a non-owner

defendant can prevail in an infringement suit so long as the plaintiff is also not the owner.

Moreover, the plaintiff in Kwan claimed that she, and not the defendant, was the sole author,

even though the defendant had been listed as the author on the work in question. Id. at 227; see

also id. at 229 ("[Plaintiff] cannot recover unless she was the sole author"). This set of facts

largely mirrors the present case.

       Having determined that "ownership forms the backbone of the 'infringement' claim," the

relevant inquiry is whether it is evident from the face of Plaintiffs Second Amended Complaint

that his ownership claim is time-barred. Id. at 229. The ownership claim "accrues only once,

when 'a reasonably diligent plaintiff would have been put on inquiry as to the existence of a

right."' Id. at 228 (quoting Stone v. Williams, 970 F.2d 1043, 1048 (2d Cir. 1992)).

Furthermore, "any number of events can trigger the accrual of an ownership claim, including an

express assertion of sole authorship or ownership." Kwan, 634 F.3d at 228. For several reasons,

the SAC describes assertions made over three years before this lawsuit was filed that were

sufficiently express as to put a reasonably diligent plaintiff on inquiry.

       First, the SAC alleges that in 2011 Seinfeld twice rejected Charles's request for backend

compensation and made it clear that Charles's only involvement was to be on a "work-for-hire"

basis. In Wilson v. Dynatone Publising Co., the Second Circuit explained that a defendant who,

in a copyright registration, "assert[ed] ownership as a work for hire would effectively repudiate

Plaintiffs' claim" of copyright ownership, if the plaintiffs were put on notice of the registration.



                                                  6
     Case 1:18-cv-01196-AJN-KHP Document 106 Filed 09/30/19 Page 7 of 9




892 F.3d 112, 119 (2d Cir. 2018) (emphasis in original). Likewise, Seinfeld restricting Charles

to a "work-for-hire" directing role necessarily contradicted any idea that Charles was the owner

of intellectual property in the show. Even if all inferences are drawn in favor of Charles, a

reasonably diligent plaintiff would have understood that Seinfeld was repudiating any claim of

ownership that Charles may have. That Seinfeld did not expressly claim ownership for himself

during these conversations does not matter. It is sufficient that Charles's claim was rejected. See

Mahan v. ROC Nation, LLC, 634 F. App'x 329,331 (2d Cir. 2016) (statute oflimitations barred

copyright infringement claim when defendant "had long ago expressly repudiated [plaintiff's]

ownership claims"); Simmons, 810 F .3d at 116 (copyright infringement claim was time-barred

when "more than three years prior to [plaintiff's] filing of his suit, [defendant] had made clear to

[plaintiff] that he rejected [plaintiff's] assertion of an interest in the copyright").

          Charles claims that statements made by associates of Seinfeld in the aftermath of the two

phone calls diluted or muddled the repudiation. However, as the SAC makes explicit, these

statements relate only to whether Charles "would remain involved in the Project." SAC ,r 74; see

also id   ,r 76 ("It's not over; Christian and Jerry can still work together").   Even drawing all

inferences in favor of Charles, these remarks do not plausibly contradict Seinfeld's statements

that Charles would not be "involved" on more than a work-for-hire basis.

          Second, Seinfeld and other Defendants went on to produce and distribute the show

without giving any credit to Charles. In Kwan, the fact that the book in question was published

without crediting Plaintiff as an author was enough to put her on notice that her claim of

authorship was repudiated. 634 F.3d at 227,229. The SAC states that from 2012 to 2014,

Charles believed that "Seinfeld would eventually acknowledge Charles's authorship and

ownership and bring him in on the Project." SAC ,r 86. Even interpreting the SAC most



                                                    7
     Case 1:18-cv-01196-AJN-KHP Document 106 Filed 09/30/19 Page 8 of 9




favorably to Charles, it clearly alleges he was aware that the show was being produced and that

he was not being credited on it.

       Because Charles was on notice that his ownership claim had been repudiated since at

least 2012, his infringement claim is time-barred. His joint authorship claim is also time-barred

for the same reasons. And his request for an injunction fails, because it was premised on

Charles' assertion that he is the sole owner. Because Charles has had multiple opportunities to

amend his complaint in the face of Defendants' timeliness arguments and has not made any

further amendment requests, these claims are dismissed with prejudice. See Gallop v. Cheney,

642 F.3d 364, 369 (2d Cir. 2011) ("While leave to amend under the Federal Rules of Civil

Procedure is 'freely granted,' see Fed. R. Civ. P. 15(a), no court can be said to have erred in

failing to grant a request that was not made."); De Jesus v. Sears, Roebuck & Co., 87 F.3d 65, 72

(2d Cir. 1996) (dismissal with prejudice is proper when "a party has been given ample prior

opportunity to allege a claim"); see also Individual Rule 3.F ("Non-moving parties are on notice

that declining to amend their pleadings to timely respond to a fully briefed argument in the

motion to dismiss may well constitute a waiver of their right to use the amendment process to

cure any defects that have been made apparent by the briefing.").

        The Court further declines supplemental jurisdiction over the remaining state law claims.

See In re Merrill Lynch Ltd. P'ships Litig., 154 F.3d 56, 61 (2d Cir. 1998) (per curiam) (noting

that "when the federal claims are dismissed the 'state claims should be dismissed as well"')

(quoting United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966)); see also Carnegie-Mellon

Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988) (explaining that "in the usual case in which all

federal-law claims are eliminated before trial, the balance of factors to be considered under the

pendent jurisdiction doctrine-judicial economy, convenience, fairness and comity-will point



                                                 8
      Case 1:18-cv-01196-AJN-KHP Document 106 Filed 09/30/19 Page 9 of 9




toward declining jurisdiction over the remaining state-law claims").

          The Court finds no reason to deviate from that normal practice here. Because "the Court

has not yet invested resources necessary to resolve [these] claims," and because "[t]he extensive

discovery already taken is likely sufficient to enable [these] claims to be evaluated in state court

without any additional discovery," the Court declines to exercise supplemental jurisdiction over

Plaintiffs state law claims. Vuona v. Merrill Lynch & Co., Inc., 919 F. Supp. 2d 359, 393-94

(S.D.N.Y. 2013). They are dismissed without prejudice. 2

    IV.      CONCLUSION

          For the reasons stated above, the Court hereby GRANTS Defendants' motion to dismiss.

The federal claims are dismissed with prejudice and the state law claims dismissed without

prejudice. Because the Court resolves these motions on the papers, Defendants' request for oral

argument, Dkt. No. 89, is hereby DENIED. The Clerk of Court is respectfully directed to

terminate Dkt. Nos. 73, 89 and to close this case.

          SO ORDERED.

Dated: September~ 2019

          New York, New York




2
  After submitting briefing on this motion, the parties became engaged in a dispute regarding the proper procedural
vehicle for Defendants to challenge Plaintiffs attachment of various declarations and affidavits to his opposition
memorandum. See Dkt. Nos. 91, 92. Because these declarations and affidavits would not affect the Court's analysis
if they were considered, the Court declines to address the parties' procedural arguments.

                                                        9
